NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LaTONYA R. FINLEY,                              No. 20-15347

                Plaintiff-Appellant,            D.C. No. 4:19-cv-07126-JSW

 v.
                                                MEMORANDUM*
OAKLAND HOUSING AUTHORITY; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      LaTonya R. Finley appeals pro se from the district court’s judgment

dismissing her fair housing action alleging due process and conspiracy claims in

connection with the termination of her Section 8 benefits. We have jurisdiction




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Lockhart v. United States, 376 F.3d

1027, 1028 (9th Cir. 2004). We affirm.

       The district court properly dismissed Finley’s due process claims because

Finley failed to allege facts sufficient to show that defendants deprived Finley of

required due process. See Goldberg v. Kelly, 397 U.S. 254, 267-68 (1970) (welfare

recipients are entitled to “timely and adequate notice detailing the reasons for a

proposed termination, and an effective opportunity to defend by confronting any

adverse witnesses and by presenting his own arguments and evidence orally”);

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are construed liberally, plaintiff must present factual allegations sufficient to state a

plausible claim for relief); Long v. County of Los Angeles, 442 F. 3d 1178, (9th

Cir. 2006) (requirements for showing municipal liability for a constitutional

violation); 24 C.F.R. §§ 982.555(a)(1)(v), (a)(2), (c), and (e)(5) (explaining due

process requirements owed to families prior to the termination of Section 8

benefits; evidence may be considered without regard to admissibility under the

rules of evidence).

      The district court properly dismissed Finley’s conspiracy claim under 42

U.S.C. § 1985(3) because Finley failed to allege facts sufficient to show the

existence of a conspiracy. See Crowe v. County of San Diego, 608 F.3d 406, 440

(9th Cir. 2010) (setting forth elements of a § 1983 conspiracy claim); Simmons v.


                                           2
Sacramento Cty. Superior Court, 318 F.3d 1156, 1161 (9th Cir. 2003) (explaining

that “conclusory allegations” are insufficient to state a conspiracy claim under

§ 1983).

      The district court properly dismissed Finley’s Privacy Act claim because

Finley failed to allege facts sufficient to show a plausible claim. See Rouse v. U.S.

Dep’t of State, 567 F.3d 408, 413-14 (9th Cir. 2009) (discussing requirements for

Privacy Act claims).

      We reject as unsupported by the record Finley’s contentions that the

magistrate judge improperly issued non-dispositive orders and recommendations in

her action.

      AFFIRMED.




                                          3